Mr. Chief Justice Clarity delivered the opinion of the court: For the reasons set forth in the opinion filed in this court in the case of Moline Plow Company v. State of Illinois, Numbers 687 and 687-a, this claim is disallowed. On October 24, 1928, upon petition for rehearing the following additional opinion was filed: This court has heretofore held in this case which comes for consideration upon a petition for rehearing, that claimant had a remedy at law through the courts of general jurisdiction. This court is of the opinion after examination of the brief and argument of claimant on the question of rehearing that claimant has an adequate remedy at law through courts of general jurisdiction. The court is impressed in the consideration of this case with the elements in the case that would appeal to the rule of equity and good conscience, yet this court cannot be unmindful of the position taken by the court in the Moline Plow Company case in that where there is a remedy at law to claimants in courts of general jurisdiction, that this court must follow the usual rule in denying relief on the question of equity and good conscience. For the reason above stated the petition for rehearing is denied, and dismissed.